ORDER
This case came before the court on May 7, 1980, pursuant to a motion filed by plaintiff under Rule 16(g) to affirm a judgment of the Superior Court. The case involved a real estate broker’s claim for a commission and after a jury waived trial in Superior Court, the trial justice entered judgment for plaintiff. After hearing arguments of counsel, we are of the opinion that the trial justice’s decision was based on factual findings and was not clearly wrong. Accordingly the plaintiff’s motion to affirm the Superior Court’s judgment is granted and defendant’s appeal is hereby denied and dismissed.
DORIS, J., did not participate.